DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/19, 01/15/20 and 03/17/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to because Figures 1-3 are slightly blurry most likely due to the resolution of the image being low. It is difficult to read some numerals without enlarging the image. Higher resolution images are requested for Figure 1-3. The drawings are also objected to because the blocks in Figure 4 are simply blank boxes. The Examiner does note that the numerals can be interpreted by reading the specification, however, by filling in the boxes with details of the flow diagram will help better illustrate the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the condition of the abstract. The current abstract only comprises of 42-43 words which is not within the range specified by the MPEP. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Current Limiting Circuit for Limiting the Magnitude of an Alternating Current”.

The disclosure is objected to because of the following informalities:
Page 1, line 11, remove the comma before the word however. 
Appropriate correction is required.

Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33, line 3, “the first bypass branch” lacks antecedent basis because claim 33 depends upon claim 30. There are two ways to correct this issue: 1) is to change “the first bypass branch” to “a first bypass branch” and 2) to change the dependency of claim 33 to depend on claim 31 instead. Either change will remedy this issue. 
Claim 33, line 4, “as a second bypass element” should be changed to “has a second bypass element”.
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18-20, 24-25, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (“Principle and Characteristics of a Fault Current Limiter with Series Compensation”).
Regarding claim 16, Sugimoto teaches a current-limiting circuit (Figure 2 Component Current Limiter; Figure 2 has been annotated below for clarity purposes as Annotated Figure 2A which is seen below; Annotated Figure 2A Component CL) for limiting a magnitude of an alternating current (Annotated Figure 2A Component AC), the current-limiting circuit comprising: a coil unit (Annotated Figure 2A Component L1) and a capacitor unit (Annotated Figure 2A Component C1) that are connected electrically in series (Annotated Figure 2A Components L1 and C1 are connected in series); and a bypass device (Annotated Figure 2A Components SW1+BPS+Z1+Z2) connected for electrically bypassing said capacitor unit when an overcurrent occurs (Page 843 First Paragraph on the Left “The switch SW1 is usually in the off state, so that the FCL works as a series compensator. When a fault occurs, the switch SWI quickly tums on and bypasses the capacitor C1”).

    PNG
    media_image1.png
    389
    697
    media_image1.png
    Greyscale

Regarding claim 18, Sugimoto teaches all the limitations of claim 16. Sugimoto further teaches wherein said bypass device (Annotated Figure 2A Components SW1+BPS+Z1+Z2) has a first bypass branch (Annotated Figure 2A Components SW1+Z1 form a first bypass branch) for bypassing said capacitor unit (Page 843 First Paragraph on the Left “The switch SW1 is usually in the off state, so that the FCL works as a series compensator. When a fault occurs, the switch SWI quickly tums on and bypasses the capacitor C1”), said first bypass branch including a first bypass element (Annotated Figure 2A Component SW1).

Regarding claim 19, Sugimoto teaches all the limitations of claim 18. Sugimoto further teaches wherein said first bypass element of said first bypass branch is a power semiconductor switch (Annotated Figure 2A Component SW1 is a switch composed of thyristors which are solid-state semiconductor devices; Page 843 First Paragraph on the Left).

Regarding claim 20, Sugimoto teaches all the limitations of claim 18. Sugimoto further teaches wherein said bypass device (Annotated Figure 2A Components SW1+BPS+Z1+Z2) includes a second Annotated Figure 2A Components BPS and Z2 form a second bypass branch) for bypassing said capacitor unit (Page 843 First Paragraph on the Left “The overvoltage protecting device ZnO and the bypass switch BPS, which backs up the switch SW1, are also connected in parallel to the capacitor C1”), said second bypass branch is connected electrically in parallel with said first bypass branch (Annotated Figure 2A Components BPS+Z2 are connected in parallel to Components SW1+Z1), and said second bypass branch has a second bypass element (Annotated Figure 2A Component BPS).

Regarding claim 24, Sugimoto teaches all the limitations of claim 16. Sugimoto further teaches wherein said capacitor unit is provided with a surge limiter (Annotated Figure 2A Component ZnO; Page 843 First Paragraph on the Left “The overvoltage protecting device ZnO”; A surge limiter is an overvoltage protection device).

Regarding claim 25, Sugimoto teaches all the limitations of claim 24. Sugimoto further teaches wherein said surge limiter is a varistor (Annotated Figure 2A Component ZnO is shown as a varistor; Page 843 First Paragraph on the Left “The overvoltage protecting device ZnO”).

Regarding claim 30, Sugimoto teaches a method (Figure 2; Figure 2 has been annotated above for clarity purposes as Annotated Figure 2A) of limiting a magnitude (Annotated Figure 2A Component CL limits the magnitude) of an alternating current (Annotated Figure 2A Component AC), the method comprising: conducting the alternating current through an electrical series circuit (Annotated Figure 2A Component CL) of a coil unit (Annotated Figure 2A Component L1) and a capacitor unit (Annotated Figure 2A Component C1); and limiting the magnitude of the alternating current by electrically bypassing the capacitor unit to thereby increase an inductive reactance of the series circuit (Annotated Figure 2A Components SW1+BPS+Z1+Z2; Page 843 First Paragraph on the Left “The switch SW1 is usually in the off state, so that the FCL works as a series compensator. When a fault occurs, the switch SWI quickly tums on and bypasses the capacitor C1”; Page 842 Third Paragraph on the left “The FCL with series compensation usually compensates series inductive reactance of a transmission system by series capacitors and increases power transmission capacity”).

Regarding claim 31, Sugimoto teaches all the limitations of claim 30. Sugimoto further teaches bypassing the capacitor unit by way of a first bypass branch (Annotated Figure 2A Components Z1 and SW1 form a first bypass branch), which has a first bypass element (Annotated Figure 2A Component SW1).
Regarding claim 32, Sugimoto teaches all the limitations of claim 31. Sugimoto further teaches wherein the first bypass element of the first bypass branch is a power semiconductor switch (Annotated Figure 2A Component SW1 is a switch composed of thyristors which are solid-state semiconductor devices; Page 843 First Paragraph on the Left).

Regarding claim 33, Sugimoto teaches all the limitations of claim 30. Sugimoto further teaches bypassing the capacitor unit by way of a second bypass branch (Annotated Figure 2A Components BPS and Z2 form a second bypass branch) when a fault occurs during the bypassing of the capacitor unit by way of the first bypass branch (Annotated Figure 2A Components Z1 and SW1 form a first bypass branch; 843 First Paragraph on the Left “The overvoltage protecting device ZnO and the bypass switch BPS, which backs up the switch SW1, are also connected in parallel to the capacitor C1”), wherein the second bypass branch as a second bypass element (Annotated Figure 2A Component BPS).

Claims 16, 18, 19 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reddy (US 2016/0181864).
Regarding claim 16, Reddy teaches a current-limiting circuit (Figure 3 Components 308+510) for limiting a magnitude of an alternating current (Figure 3 Component 302 outputs an alternating current; Figure 1 shows that Component UPS outputs an AC output), the current-limiting circuit comprising: a coil unit (Figure 3 Component 308) and a capacitor unit (Figure 3 Component 502) that are connected electrically in series (Figure 3 Components 308 and 502 are connected in series); and a bypass device (Figure 3 Component 504) connected for electrically bypassing said capacitor unit when an overcurrent occurs (Figure 3 Component 504 acts as a bypass switch; Paragraph 0029 “Under a fault of ring bus 306, the voltage across capacitor 502 builds up relatively rapidly.  At a predetermined charge level threshold, bypass switch 504 is closed to bypass capacitor 502, allowing choke 308 to limit fault current”).

Regarding claim 18, Reddy teaches all the limitations of claim 16. Reddy further teaches wherein said bypass device has a first bypass branch for bypassing said capacitor unit (Figure 3 Component 504 is on a separate branch that is defined as a first bypass branch), said first bypass branch including a first bypass element (Figure 3 Component 504).

Regarding claim 19, Reddy teaches all the limitations of claim 18. Reddy further teaches wherein said first bypass element of said first bypass branch is a power semiconductor switch (Paragraph 0030 “Bypass switches 504 may be, for example, fast electromechanical switches and/or electronic/static switches including thyristors, insulated gate bi-polar transistors (IGBTs), or other devices”).

Regarding claim 30, Reddy teaches a method of limiting a magnitude of an alternating current (Figure 3), the method comprising: conducting the alternating current (Figure 3 Component 302 outputs an alternating current; Figure 1 shows that Component UPS outputs an AC output) through an electrical series circuit (Figure 3 Components 502+308) of a coil unit (Figure 3 Component 308) and a capacitor unit (Figure 3 Component 502); and limiting the magnitude of the alternating current by electrically bypassing the capacitor unit to thereby increase an inductive reactance of the series circuit (Figure 3 Component 504 is a bypass switch that is used to bypass the capacitance that would create an increase in the inductive reactance; Paragraph 0029 “Under a fault of ring bus 306, the voltage across capacitor 502 builds up relatively rapidly.  At a predetermined charge level threshold, bypass switch 504 is closed to bypass capacitor 502, allowing choke 308 to limit fault current”; Paragraphs 0027-0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (“Principle and Characteristics of a Fault Current Limiter with Series Compensation”) in view of Menke (WO 2006010725A1 - Translation Attached).
Regarding claim 17, Sugimoto teaches all the limitations of claim 16. Sugimoto further teaches wherein said capacitor unit has a given capacitance and said coil unit has a given inductance (Annotated Figure 2A Component C1 and L1 both will have a capacitance value and an inductance value, respectively, as this is an inherent feature of both of these elements).
Sugimoto does not teach wherein the capacitance and the inductance are selected such that, at a rated frequency of the alternating current, an absolute value of a capacitive reactance of said capacitor unit equals an absolute value of an inductive reactance of said coil unit.
Menke teaches a current-limiting circuit (Figure 1 Component 1) for limiting a magnitude of an alternating current (Figure 1 Component 10), the current-limiting circuit comprising: a coil unit (Figure 1 Component 4) and a capacitor unit (Figure 1 Component 3) that are connected electrically in series (Figure 1 Components 4 and 3 are connected in series); and a bypass device (Figure 1 Component 6) connected for electrically bypassing said capacitor unit when an overcurrent occurs (Figure 1 Component 6 is a spark gap that is triggered in overcurrent situations and is activated to bypass the capacitance; Translation Paragraph 0027), wherein said capacitor unit has a given capacitance and said coil unit has a given inductance, and wherein the capacitance and the inductance are selected such that, at a rated frequency of the alternating current, an absolute value of a capacitive reactance of said capacitor unit equals an absolute value of an inductive reactance of said coil unit (Translation Paragraph 0028 “The capacitor 3 and the choke coil 4 are matched to one another in such a way that they have low resistance at the nominal frequency of the alternating current”; By having matching values the absolute value of the reactances will equal one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sugimoto to incorporate using a specific capacitance and inductance value as taught by Menke. The benefit of this design is that it allows for enhanced transient stability during the operation of the current limiter when a fault occurs while providing low impedance which is defined based on the combination of resistance and reactance. 

Regarding claim 21, Sugimoto teaches all the limitations of claim 20. Sugimoto does not teach wherein said second bypass element of said second bypass branch is a spark gap.
Menke teaches a current-limiting circuit (Figure 1 Component 1) for limiting a magnitude of an alternating current (Figure 1 Component 10), the current-limiting circuit comprising: a coil unit (Figure 1 Component 4) and a capacitor unit (Figure 1 Component 3) that are connected electrically in series (Figure 1 Components 4 and 3 are connected in series); and a bypass device (Figure 1 Component 6) connected for electrically bypassing said capacitor unit when an overcurrent occurs (Figure 1 Component 6 is a spark gap that is triggered in overcurrent situations and is activated to bypass the capacitance; Translation Paragraph 0027), wherein the bypass device includes a second bypass branch (Figure 1 Component 6 is in parallel to Component 3 and is a second bypass branch), said second bypass branch has a second bypass element which is a spark gap (Figure 1 Component 6; Translation Paragraph 0027 “a bridging branch 5 is provided, which has a spark gap 6”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sugimoto to incorporate using a spark gap as taught by Menke in place of the BPS switch found in Figure 2 of Sugimoto. The benefit of this design is that the spark gap is an inexpensive way to provide overcurrent protection and also allows for configuration wherein a control circuit is not needed thus reducing the cost and complexity of the current limiter. 

Regarding claim 27, Sugimoto teaches all the limitations of claim 20. Sugimoto does not teach a control unit configured to generate a first bypass signal when the electrical current flowing through said coil unit exceeds a first threshold value, wherein the first bypass signal causes said first bypass element to close.
Menke teaches a current-limiting circuit (Figure 1 Component 1) for limiting a magnitude of an alternating current (Figure 1 Component 10), the current-limiting circuit comprising: a coil unit (Figure 1 Component 4) and a capacitor unit (Figure 1 Component 3) that are connected electrically in series (Figure 1 Components 4 and 3 are connected in series); and a bypass device (Figure 1 Component 6) connected for electrically bypassing said capacitor unit when an overcurrent occurs (Figure 1 Component 6 is a spark gap that is triggered in overcurrent situations and is activated to bypass the capacitance; Translation Paragraph 0027), wherein the bypass device includes a first bypass branch (Figure 1 Component 6 is in parallel to Component 3 and is a first bypass branch), said first bypass branch has a second bypass element (Figure 1 Component 6; Translation Paragraph 0027 “a bridging branch 5 is provided, which has a spark gap 6”); and a control unit (Figure 1 Components 8+9+7) configured to generate a first bypass signal (Figure 1 Component 7 output signal) when the electrical current flowing through said coil unit exceeds a first threshold value, wherein the first bypass signal causes said first bypass element to close (Paragraph 0027 “the trip unit 7 has a current transformer 8 which, on the secondary side, generates an output signal proportional to the current in the series circuit 2, which is fed to an electronic evaluation unit of the trip unit 7 via a connecting line 9. The evaluation electronics scans the output signal of the current transformer 8 while obtaining current values. The current values are then digitized by an analog-digital converter to obtain digital current values. The trip unit 7 has internal logic, for example in the form of software, which checks the digital current values for the presence of an overcurrent condition. An overcurrent condition exists, for example, when a predetermined threshold parameter is exceeded”; the current going through Component 8 is the same current that would go through Component 4 therefore this is a current that is flowing through the coil unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sugimoto to incorporate using a control unit to control the bypass switching mechanism as taught by Menke. The benefit of this design is that a more robust . 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (“Principle and Characteristics of a Fault Current Limiter with Series Compensation”) in view of Angquist (US 2017/0178844).
Regarding claim 26, Sugimoto teaches all the limitations of claim 16. Sugimoto does not teach wherein said coil unit comprises two electrical coils connected in parallel.
Angquist teaches a current limiter circuit (Figure 4), comprising: an AC source (Figure 4 Component 100; Paragraph 0060 “The sections 100 and 200 may be subsystems of a common power system or separate electrical power transmission systems using dc or ac”); a current limiter (Figure 4 Component 17), wherein the current limiter comprises a capacitor unit (Figure 4 Component 17 is shown in more detail in Figure 27B; Paragraph 0112-0113 explain that these are the alternates that can be used for Component 17; Figure 27B Component 31) and a coil unit (Figure 27B Component 32) in series (Figure 27B Components 31 and 32 are in series between I0 and the output), wherein said coil unit comprises two electrical coils connected in parallel (Figure 27B shows more than one Component 32 connected in parallel; Paragraph 0113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sugimoto to incorporate using parallel connected coils as taught by Angquist. The benefit of this design is that it allows for interruption of currents with larger amplitudes thus providing a more efficient current limiter in overcurrent situations. 

Allowable Subject Matter
Claims 22, 23, 28, 29, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein said bypass device includes a third bypass branch for bypassing said second bypass element, wherein said third bypass branch is connected electrically in parallel with said second bypass element, and said third bypass branch has a third bypass element. Claim 23 is dependent upon claim 22.

Regarding claim 28, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein said control unit is configured to generate the first bypass signal even when the electrical current flowing through a surge limiter of said capacitor unit exceeds a second threshold value.

Regarding claim 29, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein said control unit is configured to generate a second bypass signal causing said second bypass element to close when said first bypass element does not close in response to the first bypass signal.

Regarding claim 34, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in addition to bypassing the capacitor unit by way of the first bypass branch or by way of the second bypass branch, electrically bypassing the second bypass element by way of a third bypass 

Regarding claim 35, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the coil unit has two electrical coils connected in parallel, and the method further comprises: monitoring respective currents flowing through the two electrical coils of the coil unit; and generating an alarm signal as soon as a ratio of the currents flowing through the two coils changes by more than a threshold value.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McConnell (US 3957329) teaches a fault current limiter for high power electrical transmission systems. 
Isojima (US 2016/0013635) teaches a current limiting device. 
Kauffman (US 2015/0077889) teaches a protective device for a transmission line. 
Unterlass (US 5392184) teaches a method and apparatus for relieving a capacitor of a controlled series compensation as a function of the load on its arrester. 
Landwer (US 2018/0019589) teaches a fault current limiter with a spark gap. 
Mavretic (US 2019/0115191) teaches a parasitic capacitance compensation circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839